Order, Supreme Court, New York County (Martin Stecher, J.), entered on May 10, 1984, order of said court (Leonard Cohen, J.) entered on June 26,1984, and order of said court (Martin Stecher, J.), entered on July 16, 1984 unanimously affirmed, without costs and without disbursements. The appeal from the order of said court (Helen Freedman, J.), entered on July 26,1984 is dismissed as both moot and nonappealable, without costs and without disbursements. No opinion. Concur — Kupferman, J. P., Sullivan, Ross and Carro, JJ.